Citation Nr: 9914759	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  94-18 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES


1.  Entitlement to an increased (compensable) rating for left 
hip sprain.

2.  Entitlement to an increased rating for left knee 
disability, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to service connection for hypertension, 
claimed as secondary to the veteran's service-connected 
anxiety reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied benefits sought in October 1993, and the 
veteran appealed.  In October 1996, the Board of Veterans' 
Appeals (Board) rendered final decisions concerning other 
issues of entitlement which were then on appeal, and remanded 
the issues currently under consideration to the RO for 
further development.

The issue of entitlement to service connection for 
hypertension is discussed in the remand section below. 


FINDINGS OF FACT

1.  No more than slight impairment of muscle group XIII is 
currently shown.  There is no clinical evidence of more than 
minimal impairment of function due to pain.

2.  The veteran' left knee disability is currently manifested 
by instability, pain and limitation of motion and is 
consistent with a severe knee disability.

3.  The 10 percent rating which is assigned for anxiety 
reaction has been in effect for over 20 years.  

4.  The evidence shows that the veteran has a vulnerability 
to disabling anxiety while under significant stress, such as 
the stress which occurred after he had  a parachuting 
accident in service and after a 1986 industrial accident.  
There are no indications that identifiable manifestations of 
anxiety reaction have occurred over the current rating 
period.  

5.  The evidence shows that the veteran's diagnosed 
schizophrenia does not represent a progression of the 
veteran's service-connected anxiety reaction or is a 
correction of a an allegedly previously erroneous diagnosis 
of anxiety reaction.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for left hip strain 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.73, Diagnostic Code 5313 (1998).

2.  The criteria for a disability rating of 30 percent for 
the veteran's left knee impairment have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §4.71a, Diagnostic 
Code 5257 (1998).

3.  The criteria for a disability rating in excess of 10 
percent for anxiety reaction have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(1998), 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased ratings - general considerations

Well grounded claims for increased ratings are present where, 
as here, it has essentially been alleged that there have been 
increases in the severity of the service-connected 
disabilities at issue.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Given the well groundedness of the claims, the 
Board must determine whether VA has met its duty to assist 
the veteran with these claims.  The Board concludes that all 
relevant facts have been properly developed with respect to 
the disabilities at issue, and no further assistance to the 
veteran is required in order to comply with the VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  
The rating to be assigned is based on the current degree of 
disability shown.  38 C.F.R. § 4.1 (1998); Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, that weakness 
is as important as limitation of motion, and that a part 
which becomes disabled on use must be regarded as seriously 
disabled.  Functional loss may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

Evaluating non-service-connected manifestations under a 
rating for a service-connected disability is prohibited.  
38 C.F.R. § 4.14.  

A claim may only be denied on its merits if a preponderance 
of the evidence is against the claim.  Alemany v. Brown, 9 
Vet. App. 518 (1996).  Under the benefit of the doubt 
doctrine, the veteran's claim must prevail when the evidence 
is in relative equipoise.  Hence, when the record contains an 
approximate balance of evidence both for and against the 
claim, the claim must be granted. 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Additional law and regulations will be discussed where 
appropriate below.

Entitlement to an increased (compensable) rating for left hip 
sprain

Factual background

On VA orthopedic examination in November 1992, the veteran 
reported injuring his left hip in service when his leg became 
tangled in his parachute line and he fell 2000 feet before 
the chute opened, tugging on his leg.  He complained of left 
hip pain and of limping and favoring his left side.  
Clinically, left hip flexion was to 60 degrees, left hip 
extension was to 10 degrees, and left hip abduction was to 25 
degrees.  The diagnosis was degenerative joint disease of the 
left hip area.  

September 1993 VA X-rays revealed minimal deformity of the 
lesser trochanter, compatible with iliopsoas tendon insertion 
ossification.  

On VA orthopedic evaluation in January 1994, it was reported 
that the veteran had left hip degenerative joint disease.  
Clinically, he had pain with the extremes of range of motion 
of his left hip.

On VA orthopedic examination in August 1998, the veteran 
again reported injuring his left hip in a parachuting 
accident in service.  He complained of some left hip pain, 
but reported that he had predominantly left knee pain and 
symptoms.  He walked with a cane in his right hand, and his 
gait was quite unsteady.  Left hip flexion was to 90 degrees, 
external rotation was to 30 degrees, and internal rotation 
was to zero degrees.  Abduction was to 40 degrees.  Motor 
strength was 5/5 in the left lower extremity.  X-rays 
revealed degenerative joint disease of the left hip, 
primarily medially.  The orthopedist remarked that the 
veteran "does have early onset degenerative joint disease of 
the left hip though this could merely be secondary to his 
age."  

Relevant law and regulations

The RO has rated the veteran's service-connected left hip 
disability under 38 C.F.R. § 4.73, Diagnostic Code 5313 
[disability of Muscle Group XIII].  That Diagnostic Code 
reads as follows:

5313  Group XIII. Function: Extension of hip and flexion of 
knee; outward and inward rotation of flexed knee; acting with 
rectus femoris and sartorius synchronizing simultaneous 
flexion of hip and knee and extension of hip and knee by 
belt-over-pulley action at knee joint. Posterior thigh group, 
Hamstring complex of 2-joint muscles: (1) Biceps femoris; (2) 
semimembranosus; (3) semitendinosus.
     
Severe....................................................                
40
     Moderately 
Severe.........................................        30
     
Moderate..................................................              
10
     
Slight....................................................                    
0

Word such as  "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just". 38 .F.R. § 4.6 (1998).  It should also 
be noted that use of terminology such as "severe" by VA 
examiners or others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (1998).

Limitation of thigh extension to 5 degrees warrants a 10 
percent rating.  38 C.F.R. Part 4, Diagnostic Code 5251.  

Limitation of thigh flexion to 45 degrees warrants a 10 
percent rating.  Limitation of thigh flexion to 30 degrees 
warrants a 20 percent rating.  38 C.F.R. Part 4, Diagnostic 
Code 5252.

Limitation of thigh abduction to 10 degrees warrants a 20 
percent rating.  Limitation of thigh adduction so that the 
legs cannot be crossed warrants a 10 percent rating.  
38 C.F.R. Part 4, Diagnostic Code 5253.  

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31.

Analysis

The RO rated the veteran's service-connected left hip 
disability under Diagnostic Code 5313, which would warrant a 
compensable rating if moderate disability to muscle group 
XIII were shown or nearly approximated.  The veteran's motor 
strength is 5/5 according to the medical evidence, and there 
is no evidence which indicates that there is any identifiable 
muscle disability.  Based on the medical evidence of record, 
more than slight disability to muscle group XIII is not shown 
or nearly approximated.

While the RO has rated the veteran's disability under 
Diagnostic Code 5313, other Diagnostic Codes may be 
considered.  The assignment of a particular Diagnostic Code 
is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  However, any change in Diagnostic Code by a 
VA adjudicator must be specifically explained.  See Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board may 
consider which Diagnostic Code or Codes are most appropriate 
for application and provide an explanation for its decision.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

With this in mind, the Board notes that the extent of the 
veteran's limitation of motion of his hip does not meet the 
requirements for assignment of a 10 percent rating based on 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, or 5253.

The Court has also stated that pain may be the basis for an 
increased rating when a disability is rated based upon 
limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, the veteran has not indicated that his left 
hip pain has caused limitation of motion, weakness or other 
problems.  Moreover, the gait impairment and weight bearing 
impairment which have been identified by examining physicians 
have not been associated with the left hip sprain; rather, 
these problems have been associated with the left knee 
disability and with recently identified left hip arthritis, 
which is associated with advancing age, not the service-
connected left hip strain.  Atrophy, muscle spasm, weakness, 
and the like evidencing more than zero percent disability 
from functional impairment due to pain associated with the 
service-connected muscle strain are thus not demonstrated.  

In summary, for the reasons and bases discussed above, the 
Board concludes that the veteran's service-connected left hip 
strain has not worsened and that the level of disability 
associated with such disorder is slight.  A compensable 
disability rating is not warranted and the veteran's claim is 
denied as to this issue.

Entitlement to an increased rating for left knee disability

Factual background

The veteran sustained a left knee injury in a parachute jump 
in October 1944, when his leg was caught in his parachute 
line and his knee was twisted.  

The diagnosis on VA orthopedic examination in January 1947 
was injury to the semilunar cartilage and posterior cruciate 
ligament with periostitis of the femur.  

On VA evaluation in March 1992, the veteran received a left 
knee injection which provided some relief from what was 
described as marked left knee degenerative joint disease.  On 
referral to orthopedics in June 1992, he had 95 degrees of 
motion and pseudolaxity to valgus stress.  He also had 
crepitus and no effusion. 

VA X-rays of the left knee in June 1992 revealed marked 
degenerative changes in the anterior and medial compartments, 
lateral subluxation of the tibia with genu varus deformity, a 
Pellegrini-Stieda ossification of the medial epicondyle, and 
a possible suprapatellar pouch loose body.  There was marked 
narrowing of the medial compartment and very marked 
osteophyte formation present anteriorly.  An intercondylar 
eminence compatible with degenerative changes was seen.  

On VA orthopedic examination in November 1992, the veteran 
complained of left knee weakness.  Clinically, there was no 
false motion of the knee.  Left knee flexion was to 60 
degrees and extension was to 10 degrees.  There was left knee 
enlargement with marked deformity caused by bilateral bowing 
of the left lower extremity.  

A January 1994 VA orthopedic record states that the veteran 
had severe left knee degenerative joint disease and medial 
subluxation of his femur on his tibia, and that he might 
benefit from a total left knee arthroplasty.  

On VA orthopedic examination in August 1998, the veteran 
complained of left knee pain, stiffness, and intermittent 
swelling.  He stated that his knee would sometimes give out 
on him, and he denied locking and catching.  He reported that 
his pain was with him all day every day, and that it only 
seemed to bother him with activities, specifically walking.  
He stated that he could walk two blocks before he would have 
significant knee pain.  Resting after this would alleviate 
his knee pain, but he would continue to walk as much as he 
could and he would walk through the pain.  There did not 
appear to be any additional functional impairment during his 
flare-ups.  Clinically, he ambulated with a cane in his right 
hand, and his gait was quite unsteady.  Left knee range of 
motion was from minus five degrees to 130 degrees.  Motor 
strength was 5/5 in the quadriceps, hamstrings, and distal 
muscles.  There was a varus deformity of the left knee, as 
well as patellofemoral crepitus with fluctuation of the knee.  
The veteran appeared to have nonfunctional anterior and 
posterior cruciate ligaments; the knee exhibited no 
significant varus or valgus laxity.

Relevant law and regulations

The RO has rated the veteran's service-connected left knee 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(knee, other impairment of).
The RO has rated the veteran's service-connected left knee 
disability under Diagnostic Code 5257.  That Diagnostic Code 
reads as follows:

Knee, other impairment of:  

Recurrent subluxation or lateral instability:
Severe.........................................30 percent
Moderate                                     20 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Knee ankylosis with a favorable angle in full extension, or 
in slight flexion between zero and 10 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(1998).

A dislocated semilunar cartilage (meniscus) with frequent 
episodes of locking, pain, and effusion into the joint 
warrants a 20 percent rating.  38 C.F.R. Part 4, Diagnostic 
Code 5258 (1998).  Cartilage, semilunar, removal of, 
symptomatic, warrants a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5259 (1998).

Leg flexion limited to 60 degrees warrants a noncompensable 
rating.  Leg flexion limited to 45 degrees warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(1998).

Leg extension limited to 10 degrees warrants a 10 percent 
disability rating.  Leg extension limited to 15 degrees 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

Analysis

As noted above, under Diagnostic Code 5257 the currently 
assigned 20 percent disability rating contemplates moderate 
knee impairment.  A higher rating, 30 percent, requires 
severe knee impairment.  

The Board notes that the veteran has significant left knee 
pain, instability and limitation of motion.  The January 1994 
VA examiner stated that the veteran might benefit from a 
total left knee arthroplasty, which is indicative of a severe 
knee disability.  The Board accordingly believes that a 30 
percent disability rating is warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider 
pain, swelling, weakness, and excess fatigability when 
demonstrating the appropriate evaluation for the veteran's 
disability.  However, 38 C.F.R. §§ 4.40 and 4.45 do not apply 
to knee disabilities which are rated under Diagnostic Code 
5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 
Moreover, since the veteran is now receiving the maximum 
disability rating available under Diagnostic Code 5257, 30 
percent, 38 C.F.R. §§ 4.40 and 4.45 also do not apply.  See 
Johnston v. Brown, 10 Vet. App.80, 85 (1997).

The Board has attempted to identify any other Diagnostic 
Codes which would be potentially applicable.  The veteran 
does not have or nearly approximate left knee ankylosis.  
Neither does he have or nearly approximate a dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint (he denied locking during the VA 
orthopedic examination in August 1998 and effusion was not 
present on VA evaluation in March 1992), or symptoms 
following removal of a semilunar cartilage (semilunar 
cartilage removal has not been accomplished); leg flexion 
limited to 45 degrees is not present or nearly approximated; 
and he does not have malunion of his tibia or fibula.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5260, 
and 5262, respectively. 

Further, it is noted that VA General Counsel has provided 
guidance concerning increased rating claims for knee 
disorders.  See VAOPGCPREC 23-97 (July 1, 1997).  The General 
Counsel held in OGC 23-97 that a veteran-claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that any

". . . separate rating must be based upon additional 
disability. When a knee disorder is already rated under 
[Diagnostic Code] 5257, the veteran must also have limitation 
of motion under [Diagnostic Code] 5260 or [Code] 5261 in 
order to obtain a separate rating for arthritis. If the 
veteran does not at least meet the criteria for a zero- 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned."

In this case, the most recent VA examination report, in 
August 1988, contained measurement of range of motion of the 
left knee from minus five degrees to 130 degrees.  This range 
of motion does not warrant compensable disability ratings 
under Diagnostic Codes 5260 or 5261.

Accordingly, for the reasons and bases discussed above, the 
Board concludes that an increased disability rating, 30 
percent, is warranted for the veteran's service-connected 
left knee disability.  To that extent, the appeal is granted.


Entitlement to an increased rating for anxiety reaction

Factual background

The veteran was treated for anxiety reaction in service in 
February 1945, when it was noted to be an acute situational 
reaction to his concerns that he would become crippled as a 
result of his left knee injury.

On VA examination in May 1975, the veteran was diagnosed with 
anxiety neurosis, manifested by intermittent feelings of 
anxiety.  He was also noted to have some features of a 
personality disorder with some immature and paranoid 
features.  

The veteran has been rated as service-connected for anxiety 
reaction at the 10 percent disability level ever since a June 
1975 RO rating decision.

On VA evaluation in March 1992, the veteran had some anxiety 
but was smiling easily and was not depressed.  His anxiety 
was improved in June and September 1992.  Other psychiatric 
manifestations were reported.  The diagnosis was 
schizophrenia.  On VA evaluation in August 1993, the veteran 
was preoccupied with God, the Bible, and church, and 
schizophrenia was again diagnosed.

In April 1994, the veteran stated that his schizophrenia was 
a manifestation of his anxiety.

On VA examination by a psychologist. in September 1997, at 
the direction of the Board's October 1996 remand orders, the 
veteran's claims folder was reported to have been reviewed, 
and it was noted that the doctor was being asked to comment 
as to whether the veteran's currently diagnosed schizophrenic 
disorder was caused by his service-connected anxiety 
neurosis, was a maturation of his service-connected neurosis, 
was completely separate from his anxiety reaction, or was 
chronically increased in severity by the service-connected 
anxiety reaction.  

However, the report makes it clear from the way it was 
written that the veteran's service and post-service history 
was actually obtained directly from the veteran at the time 
of the examination.  [The report repeatedly states, "(t)he 
veteran reports...".]  The veteran's history was remarkable 
for employment until 1986, at which time the veteran started 
receiving medicine and treatment for his nerves.  He had been 
in an industrial accident in which he had been thrown to the 
ground and had hit his head.  This led him to go on 
disability retirement at age 60.  The veteran reported that 
he had received no lasting injury at the time of the 
accident, but that he just could not work any more after 
that.  

After clinical examination, the diagnosis was schizophrenia.  
The examiner opined that the veteran did not currently meet 
the criteria for or suffer from an anxiety disorder of any 
kind.  There was no evidence of panic or ongoing anxiety 
disorder independent of the veteran's symptoms of 
schizophrenia.  His current psychological functioning and 
symptomatology was best described by the diagnosis of 
schizophrenia.  The doctor remarked that it was difficult, if 
not impossible, to determine a causal relationship between 
anxiety neurosis and schizophrenia, particularly since the 
veteran had no anxiety disorder present.  However, given the 
limitations of the report and the records, he stated, it was 
felt that it was still at least as likely that the veteran's 
current disorder was a manifestation of the early disorder 
diagnosed as anxiety reaction from service rather than two 
separate disorders.  Moderate impairment from schizophrenia 
was felt to be present.

The RO requested another VA examination, which was conducted 
by a psychiatrist, in August 1998.  The psychiatrist reviewed 
the claims folder in order to better understand the veteran's 
psychiatric history and to render an opinion as to the 
etiology of the veteran's current schizophrenia.  The 
psychiatrist noted that the veteran had been treated for an 
orthopedic injury in February 1945, and that upon psychiatric 
consultation, the veteran had been found to be jittery, 
tremulous, and diaphoretic.  He noted that the veteran had 
been considered at the time to have had a purely situational 
transient disturbance involving anxiety and depression.  He 
noted that in November 1945, the veteran was found to be 
emotionally unstable, to cry frequently, to act confused at 
times, and to have a tendency to stare off into space.  

The psychiatrist noted that the veteran had had long-term 
employment after service after initially experiencing 
difficulty, and that he then had essentially continuous 
employment which ended in 1986 for reasons the veteran 
described earlier.  Since 1986, the veteran had been treated 
with a variety of antipsychotics and antidepressants, with 
predominantly the former being prescribed.  The veteran was 
examined clinically, after which the diagnosis was 
schizophrenia.  The psychiatrist felt that the veteran's 
picture was one whereby he had a vulnerability to disabling 
anxiety while under significant stress, such as after he had 
his parachuting accident in service and after his industrial 
accident in 1986.  

The psychiatrist did not believe, however, that the veteran's 
recent late life difficulties with schizophrenia could be 
attributed to this.  According to the psychiatrist, the 
veteran appeared to have developed a persisting psychotic 
disorder subsequent to his 40 year period of employability, 
and appeared also to have developed mild dementia which added 
to his current difficulty.  Thus, the psychiatrist concluded, 
the veteran's service-connected disability and "the problems 
he is facing now" (i.e., schizophrenia and dementia) were 
unrelated.  He believed that the veteran continued to suffer 
from a stable degree of impairment from his service-connected 
vulnerability to reactive anxiety and depression.  It was the 
psychiatrist's opinion that the veteran's service-connected 
psychiatric disability was unrelated to his current dementia 
and psychosis.  

Analysis

The provisions of 38 C.F.R. § 4.125(b) provide:  "If the 
diagnosis of a mental disorder is changed, the rating agency 
shall determine whether the new diagnosis represents 
progression of the prior diagnosis, correction of an error in 
the prior diagnosis, or development of a new and separate 
condition.  If it is not clear from the available records 
what the change of diagnosis represents, the rating agency 
shall return the report to the examiner for a 
determination."

Under the old rating criteria, in effect prior to November 7, 
1996, when anxiety reaction produces definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people and its psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
impairment, a 30 percent rating is warranted.  When its 
symptoms are less than those for a 30 percent rating, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment, a 10 percent rating is 
warranted.  38 C.F.R. Part 4, §§ 4.20, 4.132, Diagnostic Code 
9499-9400 (1996).

Under the new rating criteria, effective from November 7, 
1996, see 61 Fed.Reg. 52695-52702 (Oct. 8, 1996), when there 
is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication, a 10 percent rating is warranted.  

When there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent rating is warranted.  38 C.F.R. Part 4, §§ 4.20, 
4.130, Diagnostic Code 9499-9400 (1998).  

In this situation, it would not be possible under any of the 
circumstances present to reduce the veteran's 10 percent 
rating for anxiety reaction, because it is protected in light 
of the fact that it has been in effect for 20 or more years, 
and there is no showing of fraud.  See 38 C.F.R. § 3.951(b) 
(1998).  

The question is whether the veteran's anxiety reaction 
disability rating may be increased, given that the medical 
evidence indicates that schizophrenia and dementia 
manifestations are shown to be "the problems he is facing 
now".

The September 1997 VA psychologist's opinion, if viewed 
alone, would warrant granting an increased rating for the 
service-connected anxiety reaction, as in essence that 
opinion is to the effect that it is at least as likely as not 
that (1) the diagnosis of schizophrenia represents a 
progression of the anxiety reaction diagnosis made earlier, 
or (2) the anxiety reaction was erroneously diagnosed in 
service when schizophrenia should have been.  See 
38 C.F.R. § 4.125 (1998).  

The August 1998 medical opinion from the VA psychiatrist, 
however, indicates that there is no relationship between the 
veteran's schizophrenia and his service-connected anxiety 
reaction, and the information the report provides about the 
veteran's current symptomatology attributable to the anxiety 
reaction warrants the conclusion, in light of either the new 
or the old rating criteria, that a disability rating greater 
than 10 percent for the service-connected anxiety reaction is 
not warranted.  

The psychiatrist's statements in August 1998 appear to be the 
best reflection of the current disability attendant to the 
veteran's anxiety reaction, since the psychiatric examination 
report is the most thorough and comprehensive evidence of 
record on all relevant matters now under consideration.  

An important distinction between the August 1998 
psychiatrist's opinion and the opinion which was made by the 
VA psychologist in September 1997 is that the examining 
psychiatrist in August 1998 actually reviewed the veteran's 
service medical records to determine what symptoms were 
present at that time, and considered that important 
information in formulating his opinions on the matters upon 
which he opined.  While the psychologist purported to perform 
a thorough review, a review of the examination report reveals 
that in fact he merely reported what the veteran had told 
him.  


The psychiatrist's opinion essentially places the veteran's 
disability level within the confines of the 10 percent rating 
under the new rating criteria, as it states that the veteran 
has vulnerability during times of, as the new 10 percent 
rating criteria also put it, "significant stress".  

Since the record reflects that the veteran has not been under 
significant stress over the rating period, and since the 
record best reflects that the only time the veteran's anxiety 
reaction impairs him is when he is under significant stress, 
it follows that he could not be concluded to have more than 
mild social and industrial impairment currently from his 
service-connected anxiety reaction.  

The separation by the psychiatrist of the veteran's 
schizophrenia and dementia from his service-connected anxiety 
reaction by his reference to schizophrenia and dementia as 
"the problems he is facing now" leads the Board to conclude 
that such psychiatric disabilities, which may indeed be 
causing the veteran significant problems, are not associated 
with the veteran's long-standing, service-connected anxiety 
reaction.

In essence, the psychiatrist indicated that the veteran is 
vulnerable to significant stress; the evidence does not show 
the veteran to have experienced significant stress recently; 
and consistent with this, the veteran has not exhibited other 
symptoms of anxiety reaction.  This leads to the conclusion 
that the criteria for a 30 percent rating under either the 
new or the old rating criteria are not met or nearly 
approximated.  This conclusion is also consistent with the 
psychologist's statement, which states that the veteran does 
not have any disabling manifestations from an anxiety 
disorder of any kind.

The Board would note that the veteran's April 1994 statement 
that his schizophrenia was a manifestation of his anxiety is 
not competent medical evidence of the same, as he is a 
layperson who, as such, is incapable of making opinions as to 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).

In summary, the preponderance of the evidence of record 
supports the proposition that the veteran's service-connected 
anxiety reaction has not become worse in recent years and is 
at the 10 percent level under both the former and the current 
rating criteria.  The preponderance of the medical evidence 
of record further supports the proposition that the veteran's 
recent psychiatric symptomatology is explained by other, non 
service-connected causes.  For the reasons and bases 
discussed above, therefore, the veteran's claim of 
entitlement to an increased disability rating for anxiety 
reaction is denied.


ORDER

Entitlement to an increased disability rating for left hip 
sprain is denied.

Entitlement to a increased disability rating of 30 percent 
for left knee disability is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.  

Entitlement to an increased disability rating for anxiety 
reaction is denied.  


REMAND

Entitlement to service connection for hypertension as 
secondary to the veteran's service-connected anxiety reaction

In October 1996, the Board determined that the veteran's 
claim for secondary service connection for hypertension was 
well grounded, and that there was an outstanding VA duty to 
assist the veteran with respect to the claim.  The Board's 
determination became the law of the case.  See Allin v. 
Brown, 6 Vet. App. 207 (1994).

In Allin, 6 Vet. App. at 211-13, the United States Court of 
Appeals for Veterans Claims (Court) indicated that under the 
"law of the case" doctrine, questions settled on a former 
appeal of the same case are no longer open for review.  See 
Johnson v. Brown, 7 Vet. App. 25, 26 (1994) ("Where a case is 
addressed by an appellate court, remanded, then returned to 
the appellate court, the `law of the case' doctrine operates 
to preclude reconsideration of identical issues")(citing In 
re United States Steel Corp., 479 F.2d 489, 493-94 (6th Cir. 
1973)); see also Browder v. Brown, 5 Vet. App. 268, 270 
(1993).

In the October 1996 remand, the Board specified that the 
veteran be examined by an appropriate specialist in order to 
evaluate his hypertension.  The RO was to readjudicate the 
veteran's claim on a de novo basis.  The RO did not schedule 
the examination.

Since the Board's October 1996 remand the Court, in Stegall 
v. West, 11 Vet. App. 268 (1998) indicated that Ros must 
follow instructions of the Board contained in remands.  Where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance, and a further remand will be mandated..  When the 
RO turned to a medical textbook, which it had also relied 
upon prior to the remand, and then indicated that a May 1992 
medical opinion which was previously of record was not 
sufficient to well ground the claim, this was contrary to 
both Stegall and Allin .  The Board had already determined 
that the claim was well grounded, and then had remanded the 
claim to the RO for further development consistent with its 
determination.

VA's duty to assist the veteran remains unfulfilled, and as 
such, another remand is indicated.  Stegall.  Thereafter, the 
veteran is entitled to a review of his claim on its merits by 
the RO prior to by the Board.


Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  A VA examination shall be conducted 
in order to determine the etiology of 
the veteran's claimed hypertensive 
disorder.  The veteran's claims folder 
shall be made available to the examining 
physician prior to the examination.  The 
examiner must thoroughly review the 
veteran's claims folder to obtain an 
understanding of the history of the 
veteran's anxiety reaction and 
hypertension, examine the veteran as may 
be necessary, and thereafter render an 
opinion with reasons as to whether or 
not the veteran's service-connected 
anxiety reaction either caused or 
chronically increased the severity of 
his hypertension disability.  The report 
of the examination should be associated 
with the veteran's claims folder.

2.  Thereafter, the RO shall consider 
the veteran's claim on its merits and 
will start on the premise that the claim 
is well grounded.

3.  If the benefit which is sought on 
appeal remains denied, the veteran and 
his representative shall be furnished a 
Supplemental Statement of the Case, and 
they shall be given an opportunity to 
respond.  Thereafter, the case shall be 
returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
the claim.  The veteran need take no action unless otherwise 
notified.  On remand, the veteran is free to submit 
additional evidence and argument on any matters at issue.  
See Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

